Citation Nr: 0024351	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $670.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to July 
1975.  The record reflects that the veteran served in Vietnam 
and received numerous decorations, including a Purple Heart 
Medal and a Silver Star Medal.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California, 
which denied the veteran's claim of entitlement to a waiver 
of recovery of an overpayment of VA compensation benefits.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member.  
Unfortunately, the audiotape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned.  A transcript of this hearing 
was made and has been associated with the veteran's VA claims 
folder.  


FINDING OF FACT

The veteran was without fault in the creation of the charged 
indebtedness; waiver of the overpayment would not result in 
unjust enrichment of the veteran.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $670.00 would be against equity and good 
conscience, and recovery of that amount by the Government is 
waived.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking waiver of recovery of an overpayment 
of VA compensation benefits in the amount of $670.00.  In the 
interest of clarity, the Board will first discuss the factual 
background underlying the veteran's claim.  The Board will 
then briefly review the relevant law and regulations.  
Finally, the Board will analyze the issue on appeal and 
render a decision.

Factual Background

The record reflects that a combined 100 percent disability 
rating is presently in effect for the veteran's service-
connected disabilities.  The is based upon ratings of 60 
percent for a seizure disorder; 60 percent for chronic 
obstructive pulmonary disorder (COPD); 40 percent for 
degenerative joint and disc disease of the cervical spine 
with upper extremity radiculopathy; 40 percent for 
degenerative joint and disc disease of the lumbar spine with 
postoperative laminectomy; 10 percent for degenerative 
arthritis of the right shoulder; 10 percent for hypertension; 
and 10 percent for tinnitus.  Non compensable disability 
ratings have been assigned for the veteran's service-
connected bilateral hearing loss; right Achilles tendon with 
sural nerve impairment; right inguinal herniorrhaphy; 
hemorrhoidectomy.  The veteran is also receiving special 
monthly compensation benefits for loss of a creative organ.

In a March 1998 rating decision, the RO determined that the 
veteran was entitled to increased evaluations for several of 
his service-connected disabilities, effective from February 
1, 1996 to March 31, 1996 and from December 1, 1996 forward.  
The RO subsequently adjusted the veteran's monthly award, 
effective from February 1, 1996 to March 31, 1996, but 
erroneously calculated his compensation benefits effective 
December 1, 1996.  This action resulted in the creation of a 
$874.00 overpayment for the period from February 1, 1996 to 
March 31, 1998.
In April 1998, an award adjustment was done to correctly 
calculate the veteran's compensation benefits, effective 
December 1, 1996.  The veteran was then issued a retroactive 
benefits check in the amount of $4,032.00.  However, no 
action was taken to recoup the prior erroneous overpayment of 
$874.00.

In May 1998, the veteran requested a waiver of recovery of 
overpayment of his debt in the amount of $874.00.  The 
following month, he submitted a Financial Status Report in 
which he reported a total monthly net income of $3,244.00 and 
total monthly expenses of $1,894.00.  

In August 1998, the RO provided the veteran with a copy of an 
audit of payments received and amounts due for the period 
from February 1, 1998 through July 31, 1998.  The amount of 
overpayment the veteran received was revised from $874.00 to 
$670.00 based upon an award adjustment reducing the prior 
withholding for retired pay from the veteran's compensation 
benefits for the period from December 1, 1996 to February 28, 
1997.

In September 1998, the veteran submitted a revised Financial 
Status Report which revealed a total monthly net income of 
$3,580.00 and total monthly expenses of $2,148.00.

In a September 1998 decision, the Committee on Waivers and 
Compromises denied the veteran's request for a waiver of 
recovery of the overpayment in the amount of $670.00.  The 
Committee determined that the while the veteran bore little 
or no fault in the creation of the debt, repayment of that 
debt would not be against equity and good conscience.  This 
conclusion was based upon the Committee's finding that 
failure to repay that debt would result in unjust enrichment, 
while repayment would not cause undue financial hardship or 
defeat the purpose for which the benefit had been granted.

The veteran subsequently submitted several statements in 
which he indicated that he was trying to work things out with 
VA but had not received any adequate responses regarding how 
his debt was incurred.

During his June 2000 hearing, the veteran reiterated that he 
did not understand how he could have received an overpayment 
and that it must have been due to a mistake by VA.  He 
asserted that he had never attempted to defraud the 
government and always attempted to keep meticulous records 
regarding his payments.  With respect to the Committee's 
finding that he had been unjustly enriched, the veteran 
testified that he had incurred numerous expenses throughout 
his appeal from both long distance calls and transportation 
costs.  He asserted that these expenses likely offset the 
$670.00 in overpayment he allegedly received from VA.  He 
also asserted that his appeal has caused him a great deal of 
frustration over the past two years, and that if this 
frustration was considered in combination with his expenses, 
he did not feel that VA could consider him to have been 
unjustly enriched at all.

Relevant Law and Regulations

A waiver of compensation indebtedness may be authorized in a 
case in which collection of the debt would be against the 
standard of equity and good conscience. 38 U.S.C.A. § 
5302(a).  However, in determining whether a waiver of such 
indebtedness may be granted, the Board must first address the 
issue of whether fraud, misrepresentation, or bad faith 
exists, any indication of which precludes consideration of 
waiver of recovery of the debt. 38 C.F.R. § 1.965(b).  
In other words, a finding that an appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
grant of a waiver of recovery of the overpayment. 38 U.S.C.A. 
§ 5302(c); see also Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  This parallels the "clean hands" doctrine familiar 
in equity cases: only if an appellant is free from all taint 
of fraud in connection with his claim for benefits may waiver 
on account of "equity and good conscience" be considered.  
See Farless v. Derwinski, 2 Vet. App. 555 (1992).

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 
(1999). 
Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six 
non-exclusive elements are set forth in the regulations that 
must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Each of the six elements must be addressed.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

Analysis

Having reviewed the complete record, the Board finds that 
there is no evidence of any fraud, misrepresentation, or bad 
faith on the part of the veteran.

Turning to the application of the standard of equity and good 
conscience, the first element to consider is "fault of the 
debtor", which is defined as "[w]here actions of the debtor 
contribute to creation of the debt."  38 C.F.R. 
§ 1.965(a)(1).  The second, somewhat related, element is 
"balancing of faults", which requires a weighing of the 
fault of the debtor against the fault of VA.  38 C.F.R. 
§ 1.965(a)(2).  

Having reviewed the complete record in this case, the Board 
is of the opinion that the fault in the creation of the 
veteran's overpayment appears to rest exclusively with the 
RO.  The overpayment was apparently the result of a 
miscalculation by the RO of an increase in benefits following 
the grant of an increased disability rating.  The Board does 
not believe that the veteran had any knowledge that an 
overpayment occurred, nor does the Board believe that the 
veteran should have been expected to have such knowledge 
under these circumstances.  It is further noted that the 
veteran attempted to resolve this matter with VA, to no 
avail.  Thus, the Board finds the veteran to be free of any 
fault in this matter.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).  In 
his most recent financial status report, the veteran reported 
a total monthly net income of $3,580.00 and total monthly 
expenses of $2,148.00.  Because these figures leave the 
veteran with an amount of $1,432.00 a month, the Board finds 
that repayment of the $670.00 would not cause the veteran any 
undue hardship.  

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  As discussed above, 
the veteran is receiving compensation benefits based upon a 
variety of service-connected disabilities.  Compensation 
benefits are intended to compensate veterans for the average 
impairment in earning capacity caused by a service-connected 
disorder.  38 C.F.R. §§ 3.321(a), 4.1 (1999).  As noted 
above, the veteran's monthly income, to include his 
disability compensation benefits, exceeds his monthly 
expenses by approximately $1,432.00.  Recoupment of the 
indebtedness at issue by way of offset from a portion of his 
disability compensation benefits would not deprive him of the 
benefit for which that program was designed, i.e., 
remuneration for disabilities received during military 
service.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5).  In this 
case, the veteran did gain $670.00, which he was not entitled 
to.  However, as was discussed at some length during the June 
2000 personal hearing, that the veteran has spent the past 
two years trying to rectify the situation, and in the process 
he incurred a number of expenses, including the cost of long 
distance telephone calls.  He also appears to have devoted a 
substantial amount of time on this matter, which is 
demonstrated by the numerous written statements submitted by 
the veteran and his appearance at two personal hearings 
before the undersigned.  Thus, in light of the relatively 
small amount of the veteran's overpayment, and because of the 
substantial effort put forth by the veteran, the Board 
believes that the veteran likely received no unjust 
enrichment as a result of the overpayment of $670.00.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. 
§ 1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such.

A balancing of the considerations of equity and good 
conscience reflects that the RO was primarily if not 
exclusively at fault in the creation of the debt and that no 
unjust enrichment resulted.  Although it is clear that the 
veteran could pay the $670.00 indebtedness without 
experiencing undue hardship, the Board finds that under the 
circumstances presented in this case the equities lie on his 
side.  The Board does not believe that the veteran's ability 
to repay his debt, by itself, should result in his having to 
do so, when the other evidence of record demonstrates VA was 
at fault in its creation.  Thus, the Board concludes that the 
facts of this case, when weighed in light of the various 
elements of equity and good conscience, warrant a waiver of 
the entire charged indebtedness.

In summary, in the opinion of the Board, recovery of $670.00 
would be against the principles of equity and good 
conscience.  A waiver of the overpayment in the amount of 
$670.00 is accordingly granted.





CONTINUED ON NEXT PAGE


ORDER

A waiver of recovery of an overpayment of VA compensation 
benefits in the amount of $670.00 is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

